Citation Nr: 1627110	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to August 2007. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Veteran presented testimony in a central office hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

In March 2014, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In March 2014, the Board also remanded the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a history of squamous papillomas with fibrovascular core containing neural bundles, a left leg disability, gastroesophageal reflux disease (GERD), allergic rhinitis, a left shoulder disability, a right knee disability, and a stomach disability status-post hernia repair.  Thereafter, in a September 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran's acquired psychiatric disorder, right knee disability, squamous papillomas with fibrovascular core, and stomach disability claims.  Also, in a February 2015 rating decision, the AMC granted the Veteran's left shoulder disability, GERD, allergic rhinitis, and left knee disability claims.  In view of the foregoing, these service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's current obstructive sleep apnea did not manifest in service and is not attributable to service.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in March 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or AMC to obtain a VA medical opinion as to the etiology of the Veteran's sleep apnea.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, a VA medical opinion was obtained as to the etiology of the Veteran's sleep apnea.  Although the Board finds that the medical opinion is not adequate for VA evaluation purposes, the Board notes that it ordered an expert medical opinion from the Veterans Health Administration (VHA) which is adequate for evaluation purposes and has been both provided to the Veteran and associated with the claims folder.  Accordingly, no prejudicial error resulted from the failure to obtain an adequate medical opinion on remand.  The Veteran's sleep apnea claim was readjudicated most recently via a February 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in July 2009, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and T.G., service treatment records, as well as VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  Here, during the February 2014 Board hearing, the VLJ clarified the issue on appeal (service connection for sleep apnea); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current sleep apnea and his service; clarified the type of evidence that would support the Veteran's claim; inquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, as discussed above, a VHA expert medical opinion was obtained as to whether the Veteran's sleep apnea is related to his service.  The VHA opinion report reflects that the examiner reviewed the Veteran's past medical history, reviewed the Veteran's claims folder, and provided an opinion which is supported by a rationale.  The Board concludes that the VHA opinion report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He testified before the undersigned VLJ in February 2014.  

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that manifested during service.  He has stated that during service, he exhibited tiredness and irritability during the day as well as snoring at night.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

With respect to a current disability, the current medical evidence of record documents diagnosis of sleep apnea.  See, e.g., an April 2014 VA examination report.  Element (1) is therefore satisfied.  

With respect to in-service disease or injury, as discussed above, the Veteran contends that his sleep apnea manifested during service, and that during service, he experienced tiredness and irritability during the day as well as snoring at night.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for symptoms related to sleep apnea.  However, the Veteran is competent to attest to experience tiredness and irritability during the day as well as snoring at night during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of these symptoms.  The Board adds that T.G. submitted a statement dated February 2014 noting that she has known the Veteran since 2001 and has lived with him off and on since 2003.  She further stated that during some nights, she was unable to sleep due to the Veteran's loud and disruptive snoring.  In light of the foregoing, the Board has no reason to doubt that the Veteran experienced symptoms such as tiredness and irritability during the day as well as snoring at night during service and finds him credible with regard to these reported symptoms.  Element (2) is therefore satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current sleep apnea is related to his service.

Specifically, the Veteran's claims folder was forwarded to a VHA reviewer, A.S., M.D., Ph.D. in March 2016.  After review of the Veteran's claims folder and consideration of the Veteran's medical history, the VHA reviewer concluded that it is more likely than not that the Veteran's current sleep apnea is due to his weight gain after service.  The VHA reviewer's rationale for his conclusion was based on his review of the Veteran's medical history, in particular the Veteran's diagnosis of mild sleep apnea in 2009.  At that time, the Veteran's documented body mass index (BMI) was between 32.77 and 35.63.  Further, he noted a treatment record dated April 2007 during the Veteran's service that documented a BMI of 30.34 and that the treatment record did not indicate a history of physical examination finding related to sleep apnea.  Based on the foregoing, the examiner determined that the Veteran's weight gain after service was the "major culprit" for the current mild sleep apnea.  Pertinently, he reported that with increased weight, sleep apnea will occur or worsen.  Moreover, while it is therefore likely that the Veteran had snoring during service, it was worsened by his weight gain after service that resulted in the current mild sleep apnea.  As such, he indicated that it is not at least as likely as not that the Veteran's sleep apnea is related to his service, but on the contrary is more likely than not that the current sleep apnea is related to the postservice weight gain.  

The March 2016 VHA report was based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the March 2016 VHA reviewer's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of sleep apnea until 2009 which is more than one year following the Veteran's discharge from service and his service records which are absent any indication that the onset of his sleep apnea was during service.  Further, in rendering the opinion, the VHA reviewer considered the Veteran's service treatment records and his and T.G.'s report of snoring and tiredness in service, and determined that these in-service symptoms did not cause the current sleep apnea.   

The Veteran has not submitted a medical opinion to contradict the VHA reviewer's opinion as to the finding that the sleep apnea is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

As discussed above, T.G., who has known the Veteran for many years and has lived with the Veteran, submitted a statement documenting the Veteran's history of snoring while sleeping.  The Board notes that the Veteran and T.G., while entirely competent to report his symptoms both current and past (including tiredness during the day and snoring while sleeping), have presented no clinical evidence of a nexus between his sleep apnea and his service.  The Board finds that the Veteran and T.G. as lay people are not competent to associate any of his claimed symptoms to his service.  That is, the Veteran and T.G. are not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training in the field of sleep apnea studies and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or T.G. has this medical training to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's sleep apnea and service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and T.G. in support of his own claim are not competent evidence of a nexus.  Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


